COURTNEY HUDSON GOODSON, Associate Justice *280Pursuant to the state Freedom of Information Act, petitioner Ricky Lee Scott brings this pro se motion seeking a copy at public expense of certain written material on file with this court. In 1998, a jury found Scott guilty of murder in the first degree and sentenced him to life imprisonment. We affirmed. Scott v. State , 337 Ark. 320, 989 S.W.2d 891 (1999). Following affirmance of the judgment, Scott filed in this court four petitions requesting that jurisdiction be reinvested in the trial court to consider a petition for writ of error coram nobis in the case. The petitions were denied.1 Scott now asks to be provided with a copy of the four coram nobis petitions that he filed without requiring him to remit the standard photocopying fee charged by our clerk's office. Scott appended an affidavit of indigency to his motion.The Freedom of Information Act (FOIA), codified as Arkansas Code Annotated sections 25-19-101 to -111 (Supp. 2017), does not require a court to provide photocopies at public expense. Likewise, indigency alone does not entitle a petitioner to photocopies at public expense. See Geatches v. State , 2016 Ark. 452, 505 S.W.3d 691.To be entitled to copies at public expense, a petitioner must demonstrate a compelling need for the copies as documentary evidence to support an allegation contained in a timely petition for postconviction relief. Moore v. State, 324 Ark. 453, 921 S.W.2d 606 (1996) (per curiam). Scott has cited no postconviction remedy available to him and has otherwise made no showing of compelling need. If there is indeed a remedy available, he has not demonstrated that there is any particular issue that he cannot adequately raise to the court without access to the material he seeks. Accordingly, Scott has failed to show that copies of the coram nobis petitions should be provided to him at no cost.It should be noted that when material has been placed on file with either this court or the court of appeals, the material remains permanently on file with the clerk. Persons may review the material in the clerk's office and photocopy all or portions of it. An incarcerated person desiring a photocopy of material on file with the clerk may write this court, remit the photocopying fee, and request that the copy be mailed to the prison. Id. All persons must bear the cost of photocopying unless this court has granted a motion for a copy of the requested material at public expense.Motion denied.